Citation Nr: 0937168	
Decision Date: 09/30/09    Archive Date: 10/09/09

DOCKET NO.  07-19 696	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan



THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

M. Katz, Associate Counsel




INTRODUCTION

The Veteran served on active duty from April 1969 to April 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office in 
Detroit, Michigan (RO).  

The appeal is remanded to the RO via the Appeals Management 
Center in Washington, DC.


REMAND

The Veteran is seeking service connection for bilateral 
hearing loss and tinnitus.  The RO most recently considered 
the Veteran's claims in an April 2007 statement of the case.  
Since that time, the Veteran has submitted additional 
evidence, which has not previously been considered by the RO 
in the adjudication of the Veteran's claims herein.  
Specifically, the Veteran has submitted private medical 
treatment records including audiological evaluations and a 
nexus opinion.  A waiver of RO consideration of this evidence 
is not currently of record.  Accordingly, the Board must 
return this case to the RO for consideration of the 
additional evidence and the issuance of a supplemental 
statement of the case.  See 38 C.F.R. § 19.31 (2008).

Accordingly, the case is remanded for the following action:

The RO must readjudicate the claims on 
appeal with consideration of all of the 
evidence in the Veteran's claims file, 
including the evidence received since the 
April 2007 statement of the case.  If any 
claim remains denied, a supplemental 
statement of the case must be provided to 
the Veteran and his representative.  After 
the Veteran and his representative have 
had an adequate opportunity to respond, 
the appeal must be returned to the Board 
for appellate review.

No action is required by the Veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




